Works, J.
The object of this action is the same as Bates v. Gerber, ante, p. 550, the case referred to being mandamus against the treasurer to compel the payment of interest on overdue coupons,, and. this an. action directly *563against the city to recover such interest. We held in Bates v. Gerber that the coupons did not draw interest after maturity, and the decision in that case is decisive of this. It was held in Davis v. Yuba County, 75 Cal. 452, that the coupons of certain bonds issued by said county bore interest after maturity, but that case differed materially from this. Here a specific fund is provided for the payment of the bo'nds and annual interest, and nothing more, and no other means of paying anything more is provided. In the case cited it appears that the county was made generally liable to pay the bonds and interest, and if the fund specifically provided for their payment was insufficient, the treasurer was authorized to draw on the general fund, and if that proved insufficient, the board of supervisors was authorized to raise the necessary funds by contracts or loans. As the county was made generally liable for the annual interest, and means provided for meeting it, we see no reason why the county should not have been held liable for interest on the coupons, if the same were not paid at maturity. But for the reasons stated in the opinion first above referred to, we are of the opinion that no such liability attached under the circumstances of this case, and that for that reason the demurrer to the complaint was properly sustained.
Judgment affirmed.
McFarland, J., Fox, J., and Paterson, J., concurred.
Thornton, J., dissented.
Behearing denied.